
	
		I
		112th CONGRESS
		2d Session
		H. R. 6692
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Clarke of
			 Michigan (for himself, Ms.
			 Schakowsky, Mr. Sablan,
			 Ms. Lee of California,
			 Mr. Cleaver, and
			 Ms. Clarke of New York) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to exempt the Substance Abuse and Mental Health Services
		  Administration (SAMHSA) from sequestration.
	
	
		1.Exemption from sequestration
			 for SAMHSASection
			 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended by inserting Substance Abuse and Mental Health Services
			 Administration immediately after the item relating to Soldiers
			 and Airmen’s Home, payment of claims.
		
